Case 3:18-cv-02217-DWD Document 80 Filed 01/13/21 Page 1 of 2 Page ID #409




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DAVID ROBERT BENTZ,                        )
                                            )
              Plaintiff,                    )
                                            )
 vs.                                        )         Case No. 18-cv-2217-DWD
                                            )
                                            )
 KEVIN GRAVES, et al,                       )
                                            )
              Defendants.                   )
                                            )

                               NOTICE AND ORDER

DUGAN, District Judge:

       This matter is before the Court for case management purposes. The Court screened

Plaintiff’s Complaint (Doc. 1) pursuant to 28 U.S.C. §1915A on September 25, 2019

(“Screening Order”) (Doc. 10). Pursuant to the Screening Order, Defendants B. Tripp,

Brandon Smith, Robert Hughs, and William Reese were served with summons on

September 25, 2019. (Docs. 19, 21, 23, and 37). Defendants’ responsive pleadings were

due on November 25, 2019. As of this date, Defendants have failed to move, answer, or

otherwise plead in response to the Complaint.

       The Federal Rules of Civil Procedure provide that the Clerk of Court must enter

default against a defendant who has failed to plead or otherwise defend. Fed. R. Civ. P.

55(a). Accordingly, the Court ORDERS as follows:

       (1)   The Clerk of Court is DIRECTED to ENTER DEFAULT against Defendants
             Tripp, Smith, Hughs, and Reese in accordance with Federal Rule of Civil
             Procedure 55(a).



                                           1
Case 3:18-cv-02217-DWD Document 80 Filed 01/13/21 Page 2 of 2 Page ID #410




     (2)   Plaintiff is ORDERED to move for default judgment against Defendants
           Tripp, Smith, Hughs, and Reese on or before February 3, 2021, in
           accordance with Federal Rule of Civil Procedure 55(b).

     (3)   If Plaintiff fails to move for default judgment as set forth in this Order, this
           entire action will be dismissed as to each Defendant for failure to prosecute
           and/or failure to comply with an order of the Court.

     (4)   The Clerk of Court is DIRECTED to transmit a copy of this Order and the
           entry of default to Plaintiff and to each individual Defendant.


     SO ORDERED.

     Dated: January 13, 2021



                                                      ______________________________
                                                      DAVID W. DUGAN
                                                      United States District Judge




                                           2
